 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                        SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                 Case No. 19-CR-4918-LAB

 8               Plaintiff,
                                               ORDER TO DISMISS COUNT 2 OF THE
 9        v.                                   INDICTMENT
10
     JOSE LUIS LUCERO PERU,
11
                        Defendant.
12
         Based   upon    the    Motion   of   the   United   States,   and   good   cause
13

14 appearing therefor, it is hereby ORDERED that Count 2 of the Indictment

15 in Case Number 19-CR-4918 shall be dismissed without prejudice.

16

17       DATED this 28th day of January, 2020.
18

19                                             ____________________________
                                               HON. LARRY ALAN BURNS
20                                             CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
